                1    Deverie J. Christensen
                     Nevada State Bar No. 6596
                2    Daniel I. Aquino
                     Nevada State Bar No. 12682
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Email: deverie.christensen@jacksonlewis.com
                             daniel.aquino@jacksonlewis.com
                6
                     Attorney for Defendant
                7    Wynn Las Vegas, LLC

                8
                                                 UNITED STATES DISTRICT COURT
                9
                                                         DISTRICT OF NEVADA
              10
                     VERONICA MORA, an individual,
              11                                                    Case No. 2:19-cv-01225-JAD-NJK
                                    Plaintiff,
              12                                                    ORDER GRANTING STIPULATION TO
                             vs.                                    (1) DISMISS WYNN RESORTS, LTD. dba
              13                                                    WYNN RESORTS WITH PREJUDICE, (2)
                     ELION PRODANI, an individual; WYNN             ADD DEFENDANT WYNN LAS VEGAS,
              14     RESORTS, LTD. dba WYNN RESORTS, a              LLC AS THE PROPER DEFENDANT,
                     Nevada corporation,                            and (3) AMEND THE CASE CAPTION
              15
                     Defendant.                                            [ECF Nos. 18, 19]
              16

              17            Defendant Wynn Las Vegas, LLC (misnamed and erroneously sued as Wynn Resorts, Ltd.

              18     dba Wynn Resorts), Defendant Elion Prodani, and Plaintiff Veronica Mora, by and through their

              19     respective counsel of record, hereby stipulate as follows:

              20            Plaintiff was employed by Defendant Wynn Las Vegas, LLC, but erroneously named her

              21     former employer as “Wynn Resorts, Ltd. dba Wynn Resorts.” Plaintiff was never employed by

              22     Wynn Resorts, Ltd. dba Wynn Resorts, which is the incorrect corporate entity. In the interest of

              23     judicial economy, and to avoid the unnecessary time and cost of motion practice, the parties have

              24     agreed to correct this mistake by dismissing the mistakenly named incorrect entity, “Wynn

              25     Resorts, Ltd. dba Wynn Resorts,” and adding in as the proper party Defendant Wynn Las Vegas,

              26     LLC, Plaintiff’s prior employer.

              27            Defendant Wynn Las Vegas, LLC waived the service requirement and filed its Answer as

              28     the correct party in this matter on September 25, 2019. Thus, the Parties have stipulated to the
JACKSON LEWIS P.C.
    LAS VEGAS
                1
                     following:
                2
                            1.      That Defendant Wynn Resorts, Ltd. dba Wynn Resorts be dismissed from this
                3
                     action with prejudice;
                4
                            2.      That Defendant Wynn Las Vegas, LLC be named as the proper Defendant,
                5
                     undersigned counsel having been authorized to accept service of Plaintiff’s Complaint against
                6
                     Wynn Las Vegas, LLC and file an answer on its behalf on September 25, 2019;
                7
                            3.      That the caption be revised to reflect that the entity identified as “Wynn Resorts,
                8
                     Ltd. dba Wynn Resorts” shall be stricken from the caption; and
                9
                            4.      That the caption be revised to reflect the addition of “Wynn Las Vegas, LLC” as
              10
                     the properly named Defendant.
              11
                            This stipulation is submitted and based upon the following:
              12
                            1.      Defendant Wynn Las Vegas, LLC was Plaintiff’s employer and is the proper
              13
                     Defendant in this action. As such, there is good cause for dismissing Wynn Resorts, Ltd. dba
              14
                     Wynn Resorts, adding Wynn Las Vegas, LLC as the proper Defendant, and for correcting the
              15
                     caption;
              16
                            2.      Defendant Wynn Las Vegas, LLC has authorized its undersigned counsel to accept
              17
                     service of the Complaint on its behalf (to avoid any additional cost to Plaintiff or delay), and
              18
                     previously filed its Answer;
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                       -2-
                1
                              3.        This request is made in good faith, in the interest of judicial economy and to save
                2
                     the Parties the time and expense of motion practice to name the proper Defendant and correct the
                3
                     caption, and is not for the purpose of delay.
                4
                              Respectfully submitted this 5th day of November 2019.
                5

                6    GARG GOLDEN LAW FIRM                                JACKSON LEWIS P.C.

                7    /s/ Melody R. Rissell                               /s/ Deverie J. Christensen
                                                                         Deverie J. Christensen, Bar #6596
                     Anthony B. Golden, Bar #9563                        Daniel I. Aquino, Bar #12682
                8    Puneet K. Garg, Bar #9811                           300 S. Fourth Street, Suite 900
                9    Melody R. Rissell, Bar #14,941                      Las Vegas, Nevada 89101
                     3145 St. Rose Parkway, Suite 230
              10     Henderson, NV 89052                                 Attorney for Defendant Wynn Las Vegas, LLC

              11

              12     ATKINSON WATKINS &                                  HUTCHISON & STEFFEN
                     HOFFMANN LLP
              13                                                         /s/ Jason D. Guinasso
                     /s/ Racheal A. Ross                                 Joseph R. Ganley, Bar # 5643
              14     Justin L. Watkins, Bar #9217                        Jason D. Guinasso, Bar #8478
                                                                         HUTCHISON & STEFFEN, PLLC
                     Racheal A. Ross, Bar #14,943                        Peccole Professional Park
              15     10789 W. Twain Ave., #100                           10080 West Alta Drive, Suite 200
              16     Las Vegas, Nevada 89135                             Las Vegas, NV 89145

              17     Attorneys for Plaintiff Veronica Mora               Attorney for Defendant Elion Prodani

              18

              19

              20                                                     ORDER
                                                     12th day of November 2019.
                              IT IS SO ORDERED this ____
              21

              22

              23                                                              U.S. District Judge Jennifer A. Dorsey

              24

              25
                     4842-7378-8586, v. 1
              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                           -3-
